Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which found (1) claimant disqualified from receiving benefits in that he voluntarily left his employment without good cause by provoking his discharge and (2) a forfeiture of 20 days against future benefits because claimant made a willful misrepresentation. Claimant worked as an oil burner service man for the employer for several years. The board found that complaints had been received from customers concerning the odor of alcohol on claimant’s breath. Claimant was warned about this, the last warning being given approximately one month before his discharge. When he applied for benefits claimant stated he lost his job because work was slow, although he was informed when discharged that it was because he had alcohol on his breath. There is substantial evidence to support the board’s determination. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.